UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6948


SAMMY JUNIOR MORGAN,

                Plaintiff - Appellant,

          v.

F. JENKINS; KENNETH LASSITER; RICK ANDERSON; LARRY B. TEELE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03197-BO)


Submitted:   September 30, 2010           Decided:   October 13, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sammy Junior Morgan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sammy Junior Morgan appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).          We have reviewed the record and find

that   this    appeal    is   frivolous.      Accordingly,    we    dismiss    the

appeal for the reasons stated by the district court.                  Morgan v.

Jenkins,      No.    5:09-ct-03197-BO    (E.D.N.C.   June    23,    2010).      We

dispense      with     oral   argument     because   the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                         2